—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered January 10, 1996, which, after a nonjury trial, to the extent appealed from, dismissed plaintiff’s claims with prejudice, unanimously affirmed, without costs.
We decline to disturb the trial court’s factual findings, especially given that such findings rest in large measure on considerations relating to the credibility of witnesses (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495). Reliable, albeit contested, evidence supports all of the trial court’s essential factual conclusions. Plaintiff’s contentions represent nothing more that his own self-serving view of the evidence, which gives this Court no reason to disturb the subject judgment (see, Antzakas v Farmland Dairies, 202 AD2d 324). We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.